NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 07a0812n.06
                        Filed: November 21, 2007

                                        No. 06-1560

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT

ANTHONY WEST,                              )
                                           )
       Petitioner-Appellant,               )
                                           )       ON APPEAL FROM THE UNITED
v.                                         )       STATES DISTRICT COURT FOR THE
                                           )       EASTERN DISTRICT OF MICHIGAN
KURT JONES,                                )
                                           )
       Respondent-Appellee.                )


Before:       BOGGS and KENNEDY, Circuit Judges; JORDAN, District Judge.*

              LEON JORDAN, District Judge. Petitioner Anthony West appeals the district

court’s denial of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. West and his co-

defendant, Herman Coleman, were tried in Wayne County, Michigan without a jury on

charges of arson of a dwelling house and first degree felony murder. Neither West nor

Coleman testified at trial; however, the prosecution read into the record two statements

Coleman had made to the police, which tended to place responsibility for the crime on West

and minimize Coleman’s culpability. On August 11, 1999, the trial court acquitted West and

Coleman of arson but found both guilty of second-degree murder.



       *
         The Honorable R. Leon Jordan, Senior United States District Judge for the Eastern
District of Tennessee, sitting by designation.
              On December 7, 2001, the state court of appeals on direct appeal affirmed

West’s conviction, and West made application to the Michigan Supreme Court. In lieu of

granting the application, the Michigan Supreme Court on September 10, 2003, vacated the

judgment of the court of appeals and remanded the case for consideration of whether the trial

court’s apparent reliance on Coleman’s statements was harmless beyond a reasonable doubt.

On remand, the court of appeals again affirmed West’s conviction, but one judge dissented.

The Michigan Supreme Court denied West’s application for leave to appeal, concluding that

any error by the trial court in considering the out-of-court statement of one defendant in

determining the guilt of the other was harmless beyond a reasonable doubt. West filed his

petition for habeas corpus relief on July 19, 2004.

              We have undertaken a de novo review of the record, the applicable law, and

the parties’ briefs. We concur with the district court’s conclusion that the state court’s

determination of harmless error did not result in a decision that was contrary to or an

unreasonable application of Supreme Court precedent. 28 U.S.C. § 2254(d). The issuance

of a full written opinion by this court would therefore serve no useful purpose. We note that

the standard employed by the district court, the “substantial and injurious effect” standard

set forth in Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S. Ct. 1710, 123 L. Ed. 2d. 353

(1993), was recently affirmed by the Supreme Court in Fry v. Pliler, ---- U.S. ----, 127 S.

Ct. 2321, 2328, 168 L. Ed. 2d 16 (2007). Accordingly, for the reasons stated in the district



                                             2
court’s opinion, we AFFIRM the denial of West’s habeas corpus petition.




                                          3